Citation Nr: 1403659	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  13-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran submitted additional evidence to the RO after the case was certified to the Board.  The evidence was forwarded to the Board, but the Veteran's representative did not waive agency of original jurisdiction review of the evidence in his July 2013 Informal Hearing Presentation.  That evidence should be considered on remand.

Additionally, the Veteran's claim has been denied because there is evidence in the file that he remains employed.  He submitted a February 2011 statement from the Social Security Administration, but more current information related to his earnings has not been received and it is not clear if the Veteran is in receipt of Social Security disability benefits.  Notably, the Veteran has been self-employed during the past several years.  Therefore, a review of his income information would provide evidence of whether or not he engages in substantially gainful employment.  38 C.F.R. § 4.16(a) (2012).  His statements alone are not sufficient, particularly in light of statements in the record that he remains gainfully employed.

Also, the Veteran's representative has requested that a VA examination and opinion be obtained to ascertain the effect all of the Veteran's disabilities have on his employability.  The most recent VA examination was in May 2011.  Because the disabilities may have worsened, an examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he is currently receiving Social Security Administration disability benefits.  If the response is affirmative, obtain any relevant records from that agency.  

2.  Ask the Veteran to submit copies of any earnings summaries or other income documentation, such as tax forms or any other documentation the Veteran wants to submit, for the years 2009, 2010, 2011, 2012, and 2013 so there is objective evidence to ascertain whether his part-time self-employment work constituted gainful or marginal employment.

3.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities (posttraumatic stress disorder, coronary artery disease, bilateral hearing loss, and tinnitus).  The examiner must review the claims file and should note that review in the report.  If the Veteran is felt capable of employment, the examiner should state what type and should state what accommodations would need to be made due to the service-connected disabilities.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

